IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 45076 & 45077

STATE OF IDAHO,                                   )   2017 Unpublished Opinion No. 683
                                                  )
       Plaintiff-Respondent,                      )   Filed: December 28, 2017
                                                  )
v.                                                )   Karel A. Lehrman, Clerk
                                                  )
MICHAEL T. BRISTLIN,                              )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott L. Wayman, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum period of
       confinement of three years, for lewd conduct with a minor, affirmed; and judgment of
       conviction and unified sentence of fifteen years, with a minimum period of confinement
       of three years, for lewd conduct with a minor, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUITERREZ, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Michael T. Bristlin pleaded guilty to one count of lewd conduct with a minor, Idaho Code
§ 18-1508, in each of his two cases. The district court imposed a unified sentence of fifteen
years, with three years fixed, in each case, with the sentences running concurrently. Bristlin
appeals, contending that the district court erred when it refused to retain jurisdiction in his case.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                  1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Whether to
retain jurisdiction is a matter within the sound discretion of the district court. State v. Lee, 117
Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App.1990). Probation is the ultimate goal of retained
jurisdiction. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005). There can
be no abuse of discretion if the district court has sufficient evidence before it to conclude that the
defendant is not a suitable candidate for probation. Id. Applying the relevant standards, and
having reviewed the record in this case, we cannot say that the district court abused its discretion.
       Therefore, Bristlin’s judgments of conviction and sentences are affirmed.




                                                  2